MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ order dismissing an appeal from an immigration judge’s order denying a continuance of proceedings and denying relief from removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2).
This court reviews an immigration judge’s discretionary denial of a continuance for an abuse of discretion. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246-47 (9th Cir.2008). “The decision to grant or deny a continuance is in the sound discretion of the judge and will not be overturned except on a showing of clear abuse.” Id. (internal citations omitted). The BIA did not abuse its discretion in denying petitioner’s motion for an indefinite continuance to “await the passage of pending comprehensive immigration reform legislation” where petitioner conceded there was no form of relief available to him at that time other than voluntary departure. See Motion for a Continuance, A.R. 62-63.
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.